9/10/2019                           Florida health care provider's freestanding ER part of development wave - Orlando Business Journal

  MENU
                                                                                                                                         Account 


                      FOR THE EXCLUSIVE USE OF MICHAEL.COLITZ@GRAY-ROBINSON.COM

      From the Orlando Business Journal:
      https://www.bizjournals.com/orlando/news/2019/06/12/metro-orlandos-number-
      of-freestanding-ers-on-the.html



   Metro Orlando's number of freestanding ERs on the
   rise
    SUBSCRIBER CONTENT:
   Jun 12, 2019, 5:13pm EDT



   AdventHealth's newest freestanding ER under
   construction is part of a larger trend of building
   such facilities in the region.

   The Altamonte Springs-based nonprofit hospital
   system broke ground on its 19,000-square-foot
   emergency room at 10093 Lake Nona Blvd. that
   is expected to open in summer 2020 in southeast
   Orlando's Lake Nona community. That facility,                                         JIM CARCHIDI

   which will cost an estimated $15.6 million, is one
   of more than 20 in the area either planned, underway or completed.

   The number of such facilities is on the rise in Florida, partly because of overcrowded
   ERs on hospital campuses. The state had only 26 freestanding ERs in 2016 and that
   number has grown to 58 in 2019, according to the Florida Agency For Health Care
   Administration.



   See the gallery above for a look at the current and future local freestanding ERS.



   The count continues to rise because the facilities fulfill a strategy for hospital systems
   to grow revenue by bringing emergency care closer to outlying, typically affluent
   suburbs, where people are more likely to be able to afford health care.
https://www.bizjournals.com/orlando/news/2019/06/12/metro-orlandos-number-of-freestanding-ers-on-the.html?s=print
                                                                                                                    EXHIBIT H                      1/2
9/10/2019                           Florida health care provider's freestanding ER part of development wave - Orlando Business Journal

   Freestanding facilities also serve as an economic development agent for the area. For
   example, the Lake Nona ER will create more than 100 permanent medical jobs at full
   completion.

   Some freestanding ERs later turn into hospitals as well, if the space provides for it. For
   example, Nashville, Tenn.-based HCA Healthcare Inc. (NYSE: HCA) opened its
   freestanding Oviedo ER in 2013 and later it was expanded into the Oviedo Medical
   Center, a $109 million, 64-bed hospital, at the start of 2017. And AdventHealth now is
   building a $200 million, 300,000-square-foot, seven-story 100-bed patient tower at
   2000 Fowler Grove Blvd. on the campus of its freestanding ER in Winter Garden. That
   project should be completed in 2021.

   Founded in 1908, the $3.36 billion nonprofit AdventHealth system, whose Central
   Florida division is headed up by CEO Daryl Tol, provided $196 million in
   uncompensated health care in 2018. Its holdings include several hospitals, urgent care
   centers, imaging and diagnostic centers, Lab Care locations, Sports Medicine & Rehab
   locations and freestanding ERs.

   Ryan Lynch
   Staff Writer
   Orlando Business Journal




https://www.bizjournals.com/orlando/news/2019/06/12/metro-orlandos-number-of-freestanding-ers-on-the.html?s=print                        2/2
